127 S.W.3d 704 (2004)
Deborah M. THOMAS, Claimant/Appellant,
v.
ST. MARTIN'S CHILDCARE CENTER and Division of Employment Security, Respondents.
No. ED 83788.
Missouri Court of Appeals, Eastern District, Division Five.
February 10, 2004.
Deborah M. Thomas, St. Louis, pro se.
Cynthia Ann Quetsch, Jefferson City, for Division of Employment Security.
St. Martin's Child Care Center, St. Louis, pro se.
SHERRI B. SULLIVAN, Chief Judge.
Deborah M. Thomas (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) affirming the Appeals Tribunal's denial of unemployment benefits to her. Because we find Claimant's notice of appeal untimely, we dismiss the appeal.
A deputy of the Division of Employment Security (Division) denied Claimant's application for unemployment benefits, concluding that she left work with her employer voluntarily without good cause attributable to her work or employer. Claimant sought review with the Appeals Tribunal, which affirmed the deputy's determination. Claimant filed an application for review by the Commission. The Commission affirmed the decision of the Appeals Tribunal. The Secretary of the Commission certified that she mailed a copy of the Commission's decision to *705 Claimant on October 20, 2003. Claimant filed a notice of appeal to this Court on November 20, 2003.
Claimant has twenty days to appeal a final decision of the Commission. Section 288.210.[1] The Commission's decision becomes final ten days after the date it is mailed to the parties. Section 288.200.2. Here, the Secretary for the Commission mailed its decision to Claimant on October 20, 2003. The decision became final ten days later on October 30, 2003, and the notice of appeal was due on November 19, 2003. Claimant's notice of appeal, which was filed on November 20, 2003, was untimely under Section 288.210.
This Court has a duty to determine sua sponte whether it has jurisdiction. Williams v. ESI Mail Pharmacy Serv., Inc., 103 S.W.3d 848 (Mo.App. E.D.2003). As a result, we issued an order directing Claimant to show cause why this appeal should not be dismissed as untimely. In response, Claimant contends that someone at the Commission told her that her forms were due by November 20th. She concedes that she mailed the appeal to the Commission on November 20, 2003. She further concedes that the decision mailed to her from the Commission told her that she had only thirty days to file her appeal. However, thirty days from October 20, 2003 is November 19, 2003, not November 20, 2003.
No matter the reason for its delay, an untimely notice of appeal in an unemployment case deprives this Court of jurisdiction to entertain the appeal. Mathis v. St. Louis County Health, 84 S.W.3d 524, 525 (Mo.App.E.D.2002). In addition, Section 288.210 fails to make any provision for late filing and does not recognize any exceptions for filing out of time. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000).
The appeal is dismissed for lack of jurisdiction.
LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J., concur.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.